DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 1/27/22, the following is a final office action. Claims 1, 4,6,7, 9, 21-31 are amended. Claims 2, 8, 10-20 are cancelled, and claims 32-33 are  new. Claims 1,3-7, 9, 21-33 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 21, 26, 29, 31, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI JP 2002216038 A), and further in view of Jaeger, (US 20170308931 A1) , and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM Set al (WO 2016048473 A1).

As per claim 1, KUWAJIMA KENJI discloses:
detecting,...by a system operatively coupled to a processor, occupants located in a physical space during a defined period of time, ([0005] A fee calculation / collection system according to a second aspect of the present invention is a fee calculation / collection system for calculating and collecting a fee when a concert holding service is provided to a user. A personal information transmitting device for transmitting a visitor's personal information to an information receiving device, a personal information receiving device for receiving a visitor's personal information from the personal information transmitting device and transmitting the personal information to a central management device; and the personal information receiving device. Received the personal information of the attendees, calculated the number of entrances…):
wherein a quantity of the occupants is an integer greater than zero ([0005], and took the number of entrances); 
wherein the first entity is associated with a physical event occurring in the physical space during the defined period of time, ([0005] instructed the service execution device to execute the concert, received the cost of providing the concert from the cost input device, and took the number of entrances and the provision of the concert. A central management device for calculating the concert fee from the expenses and instructing the settlement device to charge the concert fee; A settlement apparatus that charges and collects the concert fee, a cost input device that measures the cost of providing the concert and transmits the cost to the central management device, and a service execution device that executes the concert according to an instruction from the central management device , and 
billing, by the system, the first entity a first cost based on a quantity of the first group of occupants, (KUWAJIMA KENJI, Detailed Description: [0011] the provision of the concert . And the central management unit calculates the concert fee by dividing the cost of providing the concert received from the cost input device by the number of visitors calculated from the personal information of the visitors received from the personal information receiving device, The settlement apparatus is instructed to	charge the concert fee, and the settlement apparatus charges and collects the concert fee to a visitor according to an instruction from the central management device; [0015] Referring to FIG. 4, in the preparation stage of the concert, the cost required for the concert preparation is sequentially input using the cost input device 51, and the data is sent to the central management device 11. The data is stored in the central management device 11.../immediately after the concert is over and all the work related to the concert is over and the total cost of the concert is determined, the central management unit 11 calculates the total concert price per person from the accumulated cost data and attendee data...After the calculation, the central management apparatus 11 transmits the payment amount and the payment method of each visitor to the settlement apparatus 41. The settlement apparatus 41 bills each user based on the information received from the central management apparatus 11 according to the payment method, and collects a fee);
directly withdrawing, by the system, first funds corresponding to the first cost from a first financial account at a financial institution associated with the first entity/ directly withdrawing, by the system, second funds corresponding to the second cost from a second financial account at a financial institution associated with the second entity, (KUWAJIMA KENJI Detailed Description [0015], As described above, the concert attendee registers his / her own confirmation and payment method at the entrance gate using the portable terminal and the IC / magnetic card, and thereafter, the concert ends and the number of attendees at that time is determined. The fee for each visitor is calculated from the cost, and is automatically charged);
KUWAJIMA KENJI does not disclose the following limitations, however, Jaeger, US 20170308931 A1) discloses:
associating, by the system, a first group of occupants of the occupants with a first entity...associating, by the system, a second group of occupants of the occupants with a second entity; wherein the second entity is associated with the physical event occurring in the physical space during the defined period of time, (Jaeger, [0086] FIG. 10 is an exemplary screen shot depicting at least a portion of what is presented to the user in the display region 602 of the mobile device…configured to enable the user to check a mobbing status (i.e., which movie screening audience(s) a viewer or group of viewers has joined) of one or more enrolled viewers in the CineMob service. Specifically, the sixth menu page includes three groups of viewers; namely, a first group (“Friends on My List”) 1002, a second group (“Mobsters in My Area”) 1004 and a third group (“Mobsters Who Like Same Films I Do”) 1006; [0087]…For example, by selecting the first group 1002, the user can check the mobbing status of designated friends enrolled in the CineMob service. By selecting the second group 1004, the user can check the mobbing status of enrolled local viewers within a prescribed distance of the user. Likewise, by selecting the third group 1006, the user can check the mobbing status of enrolled viewers who have movie preferences similar to those of the user. A fourth selection button (“All”) 1008 may be activated for determining the mobbing status of all enrolled viewers. In one or more embodiments, using information provided through the sixth menu page, the user can determine which viewer or groups of viewers to encourage to join (i.e., nudge) a pending movie screening audience/mob).

billing, by the system, the second entity a second cost based on a quantity of the second group of occupants, (Jaeger et al, (US 20170308931 A1): [0108] Optionally, as part of a gaming aspect of the CineMob management platform, the pricing methodology 1600 tracks which user(s) invited the most number of attendees in step 1626. If a given user does not have the most number of invited attendees, the user is charged the current ticket price in step 1628 (i.e., the ticket price associated with whatever pricing tier was reached). Alternatively, if the user is determined in step 1626 to have the most number of invited attendees, that user is designated as a “mob leader” in step 1630, and the user's ticket is free, or the user receives some other discount or credit to his or her account, in order to incentivize other users to invite friends and other individuals to join an audience relating to a movie screening request. Alternatively, the CineMob management platform may be configured to award the top ten (or some other number) users inviting the largest number of audience attendees with some further ticket price reduction, which may be scaled in order of ranking. Of course, as the number of attendees in the audience increases, all attendees will receive some benefit of a reduced ticket price);

based on respective wireless identification beacons of the second group of occupants, (Jaeger et al, (US 20170308931 A1 [0121] In one or more embodiments, the user-directed movie screening application program running on a mobile device is configured to provide location-aware features to users by utilizing beacons and/or other positioning hardware (e.g., geofencing) for identifying a user's location and performing prescribed actions in response thereto. Beacons and geofencing both seek to identify a user's proximity to a particular location;  Claim 2 of Jaeger discloses 9. The method of claim 8, wherein the at least one prescribed action comprises at least one of presenting targeted advertising for display on the user device, presenting a promotional discount to a first user of the user device relating to a product sold by the motion picture screening facility, presenting a notification to the first user regarding at least one upcoming motion picture screening event hosted by the motion picture screening facility, and presenting a notification to a second user regarding a proximity of the first user to the at least one beacon.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jaeger et al, in the systems of KUWAJIMA KENII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

KUWAJIMA KENJI does not disclose detecting, using a sensor.

However, BARREIRA AVEGLIANO ET AL discloses in [0047] In an embodiment, REA can monitor the size of physical queues, and this information can be provided to server 700 so that a more accurate prediction of waiting time can be derived, which includes users in virtual queues, as well as users in physical queues. Such RES can, for example, employ cameras and software object recognition to identify people, can sense a number of mobile computing devices within a waiting area, and can detect and count users as they enter a waiting area.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA AVEGLIANO ET AL in the systems of KUWAJIMA KENII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

KUWAJIMA KENJI does not disclose based on a wireless identification beacon.

However, BALASUBRAMANYAM S§ et al (WO 2016048473 A1) discloses in: Abstract

NOVELTY - The method involves transmitting an awake request message from a first wireless device to a second wireless device. Upon receiving the awake request message, the second wireless device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a rT message is set to a first status. The cS message is sent during the transmit time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S et al in the systems of KUWAJIMA KENJL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, KUWAJIMA KENJI discloses:

wherein the space is selected from a group consisting of a building structure, a room, and a defined geographical boundary, ([0015], Fig. 4... The personal information receiving device 31 is a device installed at an entrance gate of a concert or at an entrance of a vendor seat, and collects personal information of concert attendees)

As per claim 7, KUWAJIMA KENJI does not disclose:

wherein the system comprises a sensor selected from a second group consisting of a camera, a laser, a microphone, a pressure sensor, and a thermometer.

However, BALASUBRAMANYAM 5 discloses in Abstract

NOVELTY - The method involves transmitting an awake request message from a first Messe device to a second…device. Upon receiving the awake request message, the second…device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a Rs message is set to a first status. The Rs message is sent during the transmit time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, KUWAJIMA KENJI discloses:

wherein the quantity of the occupants comprises a total number of occupants located in the space for the period of time, (Fig. 4....lmmediately before the start of the concert (service), a visitor (service user) carries the personal information transmitting device 21 and passes by the personal information receiving device 31 at the entrance gate of the concert...lmmediately after the concert is over and all the work related to the concert is over and the…cost of the concert is determined, the central management unit 11 calculates the total concert price per person from the accumulated cost data and attendee data. Calculate on a head-to-head basis from cost. ).

As per claim 22, KUWAJIMA KENJI does not disclose wherein the system comprises a microphone located in the space, and wherein the detecting the occupants located in the space for the period of time comprises detecting the occupants with the microphone.

However, BARREIRA AVEGLIANO discloses [0081] User input to computer system 700 may be provided by a number of devices. For example, a keyboard 756 and mouse 757 are connected to bus 730 by controller 755. An audio transducer 796, which may act as both a…and a speaker.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA AVEGLIANO in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, this claim recites limitations similar to those disclosed in independent claim 1, and is rejected for similar reasons.

As per claim 29, this claim recites limitations similar to those disclosed in independent claim 1, and is therefore rejected for similar reasons as disclosed with respect to claim 1.

As per claim 31, KUWAJIMA KENJI does not specifically disclose wherein a wireless identification beacon of the respective wireless identification beacon comprises at least one of a Bluetooth connection, a radio wave, an electromagnetic wave, and a wireless connection.

However BALASUBRAMANYAM S§ et al (WO 2016048473 A1) discloses in: Abstract

NOVELTY - The method involves transmitting an awake request message from a first wireless device to a second wireless device. Upon receiving the awake request message, the second wireless device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a rT message is set to a first status. The cS message is sent during the transmit time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S et al in the systems of KUWAJIMA KENJL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 32,  KUWAJIMA KENJI does not disclose the following limitations, however, Jaeger, US 20170308931 A1) discloses:
wherein the quantity of the occupants comprises a total
number of occupants located in the physical space for the defined period of time, ([0066] In step 208, … the viewers screen the movie at the indicated hosting venue, date and time. Alternatively, if the minimum number of confirmed viewers is not reached during the prescribed time period (if a time period is set), the management platform sends a notification to the requesting viewer and to all other confirmed viewers indicating that the movie screening request could not be granted at this time.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jaeger, in the systems of KUWAJIMA KENJL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

33. (New) The computer program product of claim 29, wherein the quantity of the occupants
comprises a total number of occupants located in the physical space for the defined period of
time, Jaeger discloses [0066] In step 208, upon receiving the notification that the requested movie screening event has been granted, the viewers screen the movie at the indicated hosting venue, date and time. Alternatively, if the minimum number of confirmed viewers is not reached during the prescribed time period (if a time period is set), the management platform sends a notification to the requesting viewer and to all other confirmed viewers indicating that the movie screening request could not be granted at this time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jaeger, in the systems of KUWAJIMA KENJL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 4, 5, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI US 2002216038 A), and further in view of Jaeger, (US 20170308931 A1) , and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM S et al (WO 2016048473 A1 ), and further in view of Anthony et al (US 20160174334 Al).

As per claims 4/5, KUWAJIMA KENJI does not discloses:

further comprising controlling a parameter of the space based on a variable selected from a group consisting of the occupants, the first entity and the second entity/wherein the parameter is selected from a second group consisting of a temperature of the space, a humidity of the space, a lighting condition of the space, and music in the space.

However, Anthony et al discloses:

[0014] In some embodiments, the lighting system may be configured to automatically change the light output in a contained environment based on the occupancy within the environment. For example, in the case of an elevator, the lighting system may be configured to automatically change the light output based on people entering or leaving the elevator. In such an example, the system may utilize a presence detector or sensor or social media to determine the occupancy within the environment. In such a case, the system may be configured to automatically change the light output in the environment based on the number of occupants. For instance, if the occupancy exceeds a predetermined threshold, then the system may be configured to automatically change the light output, such as turning on additional display devices to help ensure that the additional occupants can see the displayed images/videos within the elevator, for example. In another example, the light output may change based on the position of the
occupants within the contained environment. For instance, in the case of a bus or other transportation vehicle, the lighting system may be configured to detect the location of occupants within the vehicle and adjust the light output accordingly to, for example, provide illumination in the area of each occupant. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, KUWAJIMA KENJI does not disclose the following

wherein the system comprises a pressure sensor received in a floor of the space, and wherein the detecting the number of occupants located in the space for the period of time comprises detecting the occupants with the pressure sensor.

However, Anthony discloses in: ([(0037] In some cases, the system includes at least one sensor configured to determine occupancy within the contained environment. In some such cases, the controller is configured to automatically change the light output when the at least one sensor detects that occupancy has exceeded a predetermined threshold. In some cases, the light output includes at least one of an image, scene, video, message, and advertisement. In some cases, the display device is installed on or in at least one of the floor, ceiling, and wall of the contained environment.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed
invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, KUWAJIMA KENJI does not disclose further comprising a first sensor and a second sensor, wherein the detection component detects the occupants using the first sensor and validates the occupants using the second sensor.

However, Anthony discloses in [0027] In accordance with some embodiments, a given system 100 may include one or more optional sensors 160.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 28, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI GP. 2002216038 A), and further in view of Jaeger, (US 20170308931 A1) , and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM Set al (WO: 2016048473 Al ), and further in view of Blandin et al (US 20160325962 Al).

As per claim 6, KUWAJIMA KENJI does not disclose: wherein billing is performed via a cloud environment. However, Blandin et al discloses a personalized elevator system that displays advertisements where: [0103] "Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources". It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJ, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, KUWAJIMA KENJI does not disclose a modeling component that generates a model of the space, wherein the model comprises a representation of an occupant of the occupants. However, Blandin et al discloses in [0077] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, KUWAJIMA KENJI does not disclose: wherein the program instructions are further executable to cause the processor to: generate a first invoice based the first quantity of the first group of occupants; generate a second invoice based on the second quantity of the second group of occupants; and send the first  invoice to the first entity.; send the second invoice to the second entity;

However, Blandin et al discloses ([(0103] In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJ, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10, 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI GP. 2002216038 A), and further in view of Jaeger, (US 20170308931 A1) , and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM Set al (WO 2016048473 Al ), and further in view of Anderson (US 20120190386 Al OR ).

As per claim 10, KUWAJIMA KENJI does not disclose:
wherein the associating is performed based on a color coded beacon, a first color being indicative of the entity.

However, Anderson discloses a system that incorporates advertising in elevator systems where: [1589] "If the device owner allows, Float Cloud Casts a beacon that signals its presence to other (Tilz) copies of Float, regardless of the underlying operating system. Thus, creating connected-device interoperability for all devices that run Float (and thus support Tilz). Float apps are device-independent. Float is very lightweight, and can thus run on a wide variety of devices that have less-than-cutting edge specification vis a vis computing power/storage/etc. Float adds personality to operating systems, as well as personalization and customization. A screen saver, instead of just displaying, say, whirling color patterns, can instead be animated and speak to the user. Float enables companies to customize the user experience on their devices."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENIJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, KUWAJIMA KENJI does not disclose further comprising: generating, by the system, a detected occupant database comprising one or more characteristics of each occupant of the occupants.

However, Anderson ‘386 discloses in [0110] A database server 175 facilitates user profiles and preferences, as well as a rules facility by which certain actions must accord.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, KUWAJIMA KENJI does not disclose wherein the one or more characteristics comprise an article of clothing of an occupant of the occupants.

However, Anderson ‘386 discloses in [0343] Ad Widge surfaces, for example, the user's movie profile 1305 to appropriate entities 1316, such as those entities that can supply the movie to this user. Appropriate entities may also, or alternatively, subscribe to a user's profile and thereby receive realtime or asynchronous updates for free or for a fee (as opposed to being notified manually by Ad Widge, or being notified manually of a profile match from a prospective customer for a product/service that entity provides). Appropriate entities may subscribe to a user's entire profile 1302, or just selected elements, such as a user's clothing profile 1309. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 25, Wilson does not disclose wherein the one or more characteristics comprise a height of an occupant of the occupants. However, Anderson ‘386 discloses in [1560] Web Pref uses. Users setting up a booth at a conference (power, lighting requirements are met by facility crew); User enters cubicle at work (overhead lights dim/brighten, monitor height adjusts). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Prior Art Considered
The following art has been considered relevant but has not been used in the present Office Action:
Nguyen et al (US 20050209914 A1), 
KWON  (KR 101297112 B1)

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/27/22, with respect to the rejection(s) of claim(s) 1,3-7, 9, 21-33  under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jaeger, (US 20170308931 A1).

	Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 24, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628